                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


IN RE VENOCO, LLC, et al. ,                    )
                                               )       Bankruptcy Case No. 17-10828 (KG)
               Debtors,                        )

STATE OF CALIFORNIA,                           )
CALIFORNIA STATE LANDS                         )
COMMISSION,                                    )
                                               )
               Appellants,                     )
                                               )
       V.                                      )       Civil Action No. 19-463-CFC
                                               )
EUGENE DAVIS , in his capacity as              )
Liquidating Trustee of the Venoco              )
Liquidating Trust,                             )
                                               )
               Appellee.                       )


                                     RECOMMENDATION

       At Wilmington this 6th day of May, 2019.

       WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern Mediation of

Appeals from the United States Bankruptcy Court for this District dated September 11 , 2012, a

teleconference was held on March 12, 2019 for an initial review and discussion with counsel to

determine the appropriateness of mediation in this matter;

       WHEREAS , as a result of that teleconference, mediation occurred on April 29, 2019;

       WHEREAS , no resolution of this matter occurred at the mediation, and further mediation

at this time will not likely immediately resolve the parties' disputes.

       THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a) Procedures to

Govern Mediation of Appeals from the United States Bankruptcy Court for this District and 28

U.S.C. § 636(b), this matter be withdrawn from the mandatory referral for mediation and proceed
through the appellate process of this Court. The parties have advised they are in agreement with

this Recommendation and that there will be no objections filed to it pursuant to 28 U.S.C. §

636(b)(l)(B),   FED.   R. Crv. P. 72(a) and D. D EL. LR 72.1.

       The parties request that a briefing schedule be entered by the Court.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                                        ~-~
                                                                    d
                                                 Christopher J. Burke
                                                 UNITED STATES MAGISTRATE JUDGE




                                                    2
